Citation Nr: 0100381	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, secondary to the service-connected right knee 
disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, secondary to the service-
connected right knee disorder.

3.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from July 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a left knee disorder and degenerative disc disease of the 
lumbosacral spine, secondary to the right knee disorder; and 
denied an increased rating for a right knee disorder.  

In a statement in support of claim dated in April 1999, the 
veteran appears to be raising a claim for service connection 
for a cervical disability on a secondary basis.  This issue, 
which is not inextricably intertwined with an issue on 
appeal, has not been prepared for appellate review and is 
referred to the RO for appropriate action.


REMAND

Initially, the Board notes that, during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, the RO, on Remand, should take appropriate action to 
comply with the notice and duty to assist provisions 
contained in the new law and to ensure the veteran's receipt 
of due process of law.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO denied service connection for a left knee disorder and 
degenerative disc disease of the lumbosacral spine, secondary 
to the service-connected right knee disorder, based upon a VA 
examiner's January 1999 opinion that the veteran's right knee 
disorder was not causally related to the development of his 
left knee disorder or degenerative disc disease of the 
lumbosacral spine.  However, the Board notes that, service 
connection may also be granted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The examiner did not comment as to whether 
the service-connected disability aggravated the veteran's 
non-service-connected left knee and back disorders.  
Therefore, a remand is necessary to ensure compliance with 
the new law noted above.  

Furthermore, with regard to the veteran's increased rating 
claim, the development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The veteran was 
afforded a VA examination in January 1999.  However, the 
examiner limited his examination to the veteran's left knee 
and back.  He did not perform a full examination on the 
veteran's right knee disorder.  Therefore, another 
examination is necessary.  

In this regard, the RO is reminded that functional loss due 
to pain under 38 C.F.R. § 4.40 (2000) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2000) must be considered 
in rating the veteran's right knee disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board also notes that the VA General Counsel has issued 
an opinion concluding that a claimant who has arthritis and 
instability of the knee may be rated separately for any 
limitation of motion and instability without violating the 
prohibition against pyramiding provided for in 38 C.F.R. 
§ 4.14 (2000).  VAOPGCPREC 23-97 (July 1, 1997).  In a later 
opinion, the General Counsel noted that a similar approach to 
other diagnostic codes, which do not involve limitation of 
motion, should be utilized.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
These opinions should be considered in rating the veteran's 
claim to the extent that they are relevant.  

Finally, the veteran is henceforth advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO should review the claims folder to 
assure compliance with the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his right and 
left knee disabilities, and degenerative disc 
disease of the lumbosacral spine since January 
1999.  After securing the necessary 
release(s), the RO should request the records 
which are not already contained in the claims 
folder.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records must be associated 
with the claims folder.  

4.  Thereafter, the RO should schedule the 
veteran for a special VA orthopedic 
examination to determine the current severity 
of his service-connected right knee disability 
and to determine whether that disability is 
aggravating the non-service-connected left 
knee and lumbosacral spine disabilities.  The 
claims folder must be made available to the 
examiner for review before the examination.  A 
copy of this Remand decision must be provided.  
Such tests and/or X-rays as the examiner deems 
necessary should be performed, and all related 
documentation should be associated with the 
claims file.  If the examiner finds that it is 
not feasible to answer a particular question 
or follow a particular instruction, he or she 
should so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The answers 
should be proceeded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  All 
instructions/questions should be answered 
unless not feasible.  If not feasible, the 
reasons for each question unanswered should be 
discussed.

I.  The examiner should provide the 
ranges of motion, in degrees, of the 
veteran's right knee.  

II.  The examiner should note 
whether there is any subluxation or 
lateral instability of the right 
knee; and if so, should indicate 
whether the impairment would be 
considered slight, moderate, or 
severe.  The examiner should 
describe all scars of the knees 
associated with the service-
connected knee disability and 
indicate whether they are tender and 
painful on objective demonstration 
or are poorly nourished with 
repeated ulceration.  If any 
scarring affects function of the 
knees, this should be described as 
objectively as possible.

III.  The examiner should comment as 
to whether the veteran experiences 
frequent episodes of locking, or 
effusion into the right knee joint.  

IV.  The examiner should indicate 
whether the veteran's right knee 
exhibits weakened movement, excess 
fatigability, or incoordination; 
and, if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  

V.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
veteran's right knee is used 
repeatedly over time.  This 
determination should, if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

VI.  The examiner should express an 
opinion as to whether it is as least 
as likely as not that the veteran's 
left knee and/or lumbosacral spine 
disabilities are being aggravated by 
the service-connected right knee 
disability?  If possible, the degree 
of aggravation should be quantified 
to the extent possible.

5.  When the above development has been 
completed, the issues should be readjudicated 
by the RO.  This should include consideration 
of whether separate ratings may be assigned 
for the right knee disability. If any of the 
determinations remain adverse to the veteran, 
he and his representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


